DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Application No. 5540302, filed 06/28/2017 and having 3 RCE-type filings therein is a national stage entry of PCT/EP2016/050589 , International Filing Date: 01/14/2016 and claims foreign priority to 15152773.6 , filed 01/28/2015.


Remarks
The examiner has previously discussed the claim interpretation of various limitations throughout the claim (i.e., “receiving unit”, “processing unit”). The current set of claims are examined using the same claim interpretation. See details in Final Rejection mailed n 04/28/2020.
Claims 1-8, 10-16 are rejected. Claim 9 is withdrawn.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Beginning on page 8, the applicant argues that “claims 1 and 10 require EMG signal received independently of the posture signal and the breathing signal by an EMG patch 42 that has an electrical contact area that provides electrical contact to the skin of the subject…”. This argument is fully considered but is not convincing. The independent claims 1 and 10 do not include any limitations regarding the EMG signal being collected via an EMG patch that has an electrical contact area that provides electrical contact to the skin of the subject. Therefore, the applicant’s arguments are considered not relevant to the claim on hand. 
Beginning at the bottom of page 8, the applicant argues that the references disclosed fail to disclose or suggest receiving a posture signal indicating a particular position and breathing signal indicating a particular stage of breathing cycle. This argument is fully considered but is not convincing. The claims as recited do not disclose any particular limitations on how what type of signal is used to collect the signals, nor do they require any particular position or particular stage of breathing. The claims, as recited, only require a signal to be received which the processor can use to identify a particular position or particular stage of breathing. 
On page 9, the applicant argues that Lanfermann fails to remedy the deficiencies of Tehrani and Denk. Specifically, Lanfermann fails to disclose, teach, or suggest at least the feature that "the electromyography signal is measured independently of the posture signal and breathing signal" as recited in present independent claims 1 and 10. This argument is fully considered but is not persuasive. The claim as recited requires that “the electromyography signal is received independently of the posture signal and the breathing signal.” Neither the claim, nor the specification specify any requirement or any meaning as to what it considers to be “independently” measuring EMG with posture and breathing signal. The Applicant points to Fig 2, to show that the EMG sensor is independent of posture and breathing signal. However, Figure 2 shows nothing more than an EMG patch having a contact area and an accelerometer positioned as part of the patch. Therefore, the Examiner has looked to the dictionary for the meaning of “independently” which is recited to be “without being influenced or controlled in any way by the other” (Cambridge dictionary). The Examiner has previously relied on Lanfermann to show that it is known to provide a system wherein the EMG sensor is separate and independent of the movement sensor (posture signal) and respiratory sensor (breathing signal” as clearly presented in figure 1. Additionally, paragraph 0033 discusses providing each sensor on a different limb of a subject. Therefore, it is understood that Lanfermann clearly shows determining/measuring EMG signal independently from the posture and breathing signals.  
The Applicant relies on similar arguments for dependent claims. For at least the reasons cited above, the arguments are considered not persuasive. Therefore, it is respectfully submitted by the Examiner that dependent claims 2-8 and 11-16 remain rejected over the cited references above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20060149334 granted to Tehrani et al. (hereinafter “Tehrani” – previously presented) in view of WO2015153837A1 granted to Denk (hereinafter “Denk” – previously presented) in yet further view of 20100234699 granted to Lanfermann et al. (hereinafter “Lanfermann” – previously presented).
Regarding claim 1, Tehrani discloses a device for determining a respiratory effort of a subject (paras 0015-0016, 0058 and 0060 “receive and process signals corresponding to sensed physiological parameters… EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18.”), the device comprising: a receiving unit configured to receive (para 0058 “The control unit 100 is configured to receive and process signals corresponding to sensed physiological parameters, e.g., flow, nerve activity, diaphragm or intercostal muscle movement, and/or EMG of the diaphragm 18,”) a posture signal indicating at least one position of the subject (para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement…” - it is noted that the accelerometer or movement sensor are considered to be at least capable of determining posture of the subject,), a breathing signal indicating breathing cycles of the subject (para 0058 “An EMG signal may be used or other sensed activity may also correspond with either tidal volume or airflow and may be used to identify different portions of a respiration cycle.”; it is noted that the “other sensed activity…used to identify different portions of a respiration cycle” is considered to be the “breathing signal” as recited here) and an electromyography signal indicating neuronal activity of the subject (para 0057 “an electrode or electrodes may be used to sense the EMG of the diaphragm to determine respiration parameters.”), and a processing unit, wherein the processing unit is configured to determine the electromyography signal for determining the respiratory effort of the subject that is received (para 0057-0058 “EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18” and 0060 “respiratory effort or other respiration related parameters of a patient”) based on when the received posture signal indicates a particular position of the at least one position of the subject and the received breathing signal indicates a particular stage of the breathing cycles cycle of the subject (Here, “a particular position” and a “particular stage of the breathing cycle”, are considered to be any position and any breathing cycle during which EMG is collected and processed.) and wherein the processing unit is further configured to derive the respiratory effort from at least one of an analysis and an interpretation of the determined electromyography signal (para 0060 “The control unit 100 is configured to receive sensed nerve electrical activity from the electrode assemblies 21, 22, (31, 32, 41, 42) corresponding to respiratory effort”, para 0062.).  
Tehrani discloses the limitations above but fails to explicitly disclose deriving the respiratory effort only when a particular posture and a particular breathing cycle is received. In other words, Tehrani does not disclose discriminating between the received signals in deriving the respiratory effort. 
Denk teaches a similar device that includes a movement sensor that may be a three-axis accelerometer, a respiration sensor that may be an electromyography sensor (para 0012) which can detect the inspiratory breathing effort in the patient (para 0012). Denk teaches that a pacing processor determines the breathing effort of the implanted patient from the respiratory signal (which may be the electromyography sensor) and the movement signal to control the pulse and pacing signal (paras 0013-0014). Denk further teaches that a respiration sensor and a movement sensor are used to provide an effort based respiration …     three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving, how fast… If there is ipsilateral movement (same side as the respiration sensor), then the parasternal muscle is active and the EMG signal needs to be ignored during that motion. But if the gyroscope sensor indicates contralateral movement, no EMG activation will be seen (Para 0034). Therefore, Denk teaches that it is known to determine the respiratory effort of a subject using an EMG sensor and determining the respiratory effort based on a particular stage of the breathing cycle/respiration cycle (as disclosed in paragraphs 0024-0028) and a particular position of the subject (as disclosed in paragraphs 0034-0036). Denk also teaches ignoring at least a portion of the EMG signal based on the result of these sensors (para 0034). This combination of these sensor inputs can be used to determine the position and respiratory effort of the patient. The pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.) (para 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tehrani with the teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).

**It is noted that Denk teaches that depending on the outcome of the mentioned sensors, at least a portion of the EMG signal will be ignored. The examiner understands this to be equivalent to “analysis and an interpretation of the received electromyography signal based only when the received posture signal is indicating a particular position…and the received breathing signal is indicating a particular stage of the breathing cycle of the subject”. 

Tehrani as modified by Denk teaches the limitations above but fail to disclose wherein the EMG signal is measured independently of the posture signal and breathing signal. Lanfermann teaches a system for monitoring exercise motions of a person and shows that it is known to independently monitor a movement sensor, EMG sensor and Respiratory sensor as shown in figure 1 which gather and transmit their signals to the signal processing unit (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tehrani as modified by Denk with the teachings of Lanfermann to provide independent sensors for collecting movement, EMG and respiratory of a subject to provide the predictable result of gathering and transmitting their signals to the signal processing unit (processor). 

Regarding claim 2, Tehrani as modified by Denk and Lanfermann (hereinafter “modified Tehrani”) renders the device according to claim 1 obvious as recited hereinabove, Tehrani discloses further comprising an accelerometer sensor for measuring the posture signal and the breathing signal of the subject (para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns.”).  

Regarding claim 6, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Tehrani discloses wherein the receiving unit is further configured to receive a movement signal indicating at least one of a presence and an absence of non-breathing activity of the subject (para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns”); and wherein the processing unit is further configured to determine the electromyography signal for determining the respiratory effort of the subject that is received (it is noted that the claim does not require any specific limitations on what the determined EMG signal is, therefore, the EMG signal received (and modified based on the teaching of Denk) as discussed above, is considered to be the determined EMG signal), while Denk teaches that wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject that is received based on only when the received posture signal is indicates a particular position of the at least one position of the subject and the received breathing signal is indicates the particular stage of the breathing cycle of the subject and the movement signal indicates the absence of non- breathing activity of the subject (paras 0012-0014, 0019, 0034-0036, see claim 10).
It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the additional teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).

Regarding claim 8, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Denk further comprising an indicating unit, wherein the indicating unit is configured to indicate the posture signal of the subject by indicating the at least one position of the subject relative to an axis vertical to the ground (para 0034 “a three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving”).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the additional teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).

Regarding claim 10, Tehrani discloses a method for determining a respiratory effort of a subject (paras 0015-0016, 0058 and 0060 “receive and process signals corresponding to sensed physiological parameters… EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18.”),  the method comprising: receiving a posture signal indicating at least one position of the subject (para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement…” - it is noted that the accelerometer or movement sensor are considered to be at least capable of determining posture of the subject,), a breathing signal indicating breathing cycles of the subject (para 0058 “An EMG signal may be used or other sensed activity may also correspond with either tidal volume or airflow and may be used to identify different portions of a respiration cycle.”; it is noted that the “other sensed activity…used to identify different portions of a respiration cycle” is considered to be the “breathing signal” as recited here), and an electromyography signal indicating neuronal activity of the subject (para 0057 “an electrode or electrodes may be used to sense the EMG of the diaphragm to determine respiration parameters.”), determining the electromyography signal for determining the respiratory effort of the subject that is received (para 0057-0058 “EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18” and 0060 “respiratory effort or other respiration related parameters of a patient”) based on when the received posture signal indicates a particular position of the at least one position of the subject and the received breathing signal indicates the particular stage of the breathing cycles of the subject (Here, “a particular position” and a “particular stage of the breathing cycle”, are considered to be any position and any breathing cycle during which EMG is collected and processed.); and deriving the respiratory effort from at least one of an analysis and an interpretation on of the determined electromyography signal (para 0060 “The control unit 100 is configured to receive sensed nerve electrical activity from the electrode assemblies 21, 22, (31, 32, 41, 42) corresponding to respiratory effort”, para 0062.). 
Tehrani discloses the limitations above but fails to explicitly disclose deriving the respiratory effort only when a particular posture and a particular breathing cycle is received. In other words, Tehrani does not disclose discriminating between the received signals in deriving the respiratory effort. 

Denk teaches a similar device that includes a movement sensor that may be a three-axis accelerometer, a respiration sensor that may be an electromyography sensor (para 0012) which can detect the inspiratory breathing effort in the patient (para 0012). Denk teaches that a pacing processor determines the breathing effort of the implanted patient from the respiratory signal (which may be the electromyography sensor) and the movement signal to control the pulse and pacing signal (paras 0013-0014). Denk further teaches that a respiration sensor and a movement sensor are used to provide an effort based respiration …     three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving, how fast… If there is ipsilateral movement (same side as the respiration sensor), then the parasternal muscle is active and the EMG signal needs to be ignored during that motion. But if the gyroscope sensor indicates contralateral movement, no EMG activation will be seen (Para 0034). Therefore, Denk teaches that it is known to determine the respiratory effort of a subject using an EMG sensor and determining the respiratory effort based on a particular stage of the breathing cycle/respiration cycle (as disclosed in paragraphs 0024-0028) and a particular position of the subject (as disclosed in paragraphs 0034-0036). Denk also teaches ignoring at least a portion of the EMG signal based on the result of these sensors (para 0034). This combination of these sensor inputs can be used to determine the position and respiratory effort of the patient. The pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.) (para 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tehrani with the teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).
**It is noted that Denk teaches that depending on the outcome of the mentioned sensors, at least a portion of the EMG signal will be ignored. The examiner understands this to be synonymous to “analysis and an interpretation of the received electromyography signal based only when the received posture signal is indicating a particular position…and the received breathing signal is indicating a particular stage of the breathing cycle of the subject”. 

Tehrani as modified by Denk teaches the limitations above but fail to disclose wherein the EMG signal is measured independently of the posture signal and breathing signal. Lanfermann teaches a similar system for monitoring exercise motions of a person having a movement sensor, EMG sensor and Respiratory sensor as shown in figure 1 which gather and transmit their signals to the signal processing unit (fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tehrani as modified by Denk with the teachings of Lanfermann to provide independent sensors for collecting movement, EMG and respiratory of a subject to provide the predictable result of gathering and transmitting their signals to the signal processing unit (processor). 

Regarding claim 11, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Tehrani discloses further comprising receiving a movement signal indicating at least one of a presence and an absence of non-breathing activity of the subject (para 0057 “one or more sensors such as an accelerometer or movement sensor may sense information regarding movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns”), and determining the electromyography signal for determining the respiratory effort of the subject that is received (para 0057-0058 “EMG of the diaphragm 18, to determine the respiratory parameters of the diaphragm 18” and 0060 “respiratory effort or other respiration related parameters of a patient”), Denk teaches wherein the determining the received electromyography signal as the determined electromyography signal for determining the respiratory effort of the subject that is received based on only based on only when the received posture signal indicates a particular position of the at least one position of the subject and the received breathing signal indicates the particular stage of the breathing cycles of the subject, and the movement signal indicates the absence of non-breathing activity of the subject (paras 0012-0014, 0019, 0034-0036, see claim 10).
It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the additional teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).

Regarding claim 13, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Denk teaches wherein determining the electromyography signal for determining the respiratory effort of the subject is based on only when the received posture signal indicates the particular position of the subject relative to an axis vertical to a ground (para 0019, para 0034 “a three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving”, para 0007, 0037) and the received breathing signal indicates an inhaling stage of the breathing cycles of the subject (para 0024-0028). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the additional teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).

Regarding claim 14, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, Tehrani further comprising monitoring a respiratory disorder based on the derived respiratory effort of the subject (para 0083-0084).     

Regarding claim 15, Tehrani teaches a non-transitory computer readable medium comprising a computer program including program code for causing a computer or a processor to carry out the steps of the method as claimed in claim 10 (rendered obvious under modified Tehrani, see rejection of claim 10) when said computer program is carried out on the computer or the processor (para 0058 “control unit” includes a “processor for processing signal received”, para 0062, 0065).   

Regarding claim 16, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, Denk teaches wherein the processing unit is configured to determine the electromyography signal for determining the respiratory effort of the subject that is received based on only when the received posture signal indicates the particular position of the subject relative to an axis vertical to a ground (para 0019, para 0034 “a three-axis accelerometer movement sensor can identify not only whether or not an implanted patient is in motion, but can also be used to determine if the patient is sitting, standing, or lying down, and if moving”, para 0007, 0037) and the received breathing signal indicates an inhaling stage of the breathing cycles of the subject (para 0024-0028). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the additional teachings of Denk to provide including information about the respiration cycle and posture of the patient since the pacing processor can then use this to correspondingly control the pulse rate, pulse width, and pulse amplitude of the respiration pacing signal. This better supports the patient's needs during active exercise and also helps save precious battery power during reduced activity (e.g., sleeping, sitting, etc.).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, 13-16  above, and further in view of US Pat Pub No 2007/0255184 granted to Shennib (hereinafter “Shennib” – previously presented).
Regarding claim 3, modified Tehrani discloses device according to claim 1, but fails to explicitly disclose further comprising an electromyography patch for measuring the electromyography signal of the subject. Shennib teaches using electromyography patch for measuring the electromyography signal of the subject (Abstract; Para. 0047). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Shennib in order to provide the predictable results of allowing the patch to remain on the skin of the patient for several days (Para. 0026). 

Regarding claim 4, modified Tehrani discloses device according to claim 3, but fails to disclose wherein the electromyography patch is watertight.  
Shennib teaches wherein the electromyography patch is watertight (Para. 0027). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Shennib in order to provide the predictable results of allowing the patch to remain on the skin of the patient for several days (Para. 0026). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, and 13-16  above, and further in view of US Pat Pub No US-20150366504 A1 granted to Connor et al. (hereinafter “Connor” – previously presented).
Regarding claim 5, modified Tehrani discloses the device according to claim 1, but fails to disclose further comprising a plurality of electromyography patches for selectively measuring the electromyography signal of the subject.  Connor teaches further comprising a plurality of electromyography patches for selectively measuring the electromyography signal of the subject (Paras. 0011 “EMG sensors, (5) devices with selection of a subset of EMG sensor” para. 0022 “Art in this category appears to discuss how a subset of EMG sensors from which data is used can be selected from a total number of EMG sensors”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Tehrani with the teachings of Connor to provide the predictable result of using additional EMG sensors that can be positioned at different locations and orientation in order to reduce measurements variability and error (Para. 0118).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Tehrani as applied to claims 1, 2, 6, 8, 10-11, and 13-16  above, and further in view of US Pat Pub No 20050115561 granted to Stahmann et al. (hereinafter “Stahmann” – previously presented). 
Regarding claim 7, modified Tehrani renders the device according to claim 1 obvious as recited hereinabove, but fails to disclose wherein the receiving unit is further configured for receiving a heart rate signal; and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive the respiratory effort based on the corrected determined electromyography signal.  
Stahmann teaches that it is known to use a device for determining (abstract, para 0332 “a patient-external respiratory therapy device”) a respiratory effort of a subject (para 0219, 0345 “respiratory effort may be detected based on changes in an electromyogram (EMG) sensor signal”). Stahmann teaches wherein the receiving unit is further arranged for receiving a heart rate signal (para 0194); and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive the respiratory effort based on the corrected determined electromyography signal (para 0219).  

Regarding claim 12, modified Tehrani renders the method according to claim 10 obvious as recited hereinabove, but fails to disclose further comprising: receiving a heart rate signal; correcting the determined electromyography signal based on the heart rate signal; and deriving the respiratory effort based on the corrected determined electromyography signal. Stahmann teaches that it is known to use a device for determining (abstract, para 0332 “a patient-external respiratory therapy device”) a respiratory effort of a subject (para 0219, 0345 “respiratory effort may be detected based on changes in an electromyogram (EMG) sensor signal”). Stahmann teaches wherein the receiving unit is further arranged for receiving a heart rate signal (para 0194); and wherein the processing unit is further configured to correct the determined electromyography signal based on the heart rate signal and to derive the respiratory effort based on the corrected determined electromyography signal (para 0219).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792